                                          LAW OFFICES
                          CHRISTOPHER MADIOU
 WOOLWORTH BUILDING                                                           P (917) 408 - 6484
 233 BROADWAY – SUITE 2208                                                    F (212) 571 - 9149
 NEW YORK, NY 10279                                                     CHRIS@MADIOULAW.COM
                                       WWW.MADIOULAW.COM




                                                                    March 9, 2020

 The Honorable Katherine Polk Failla
 United States District Judge
 Southern District of New York
 United States Courthouse
 40 Foley Square
 New York, NY 10007
 Via ECF


                Re:    United States v. Teeon Thorman, S6 17 Cr. 118 (KPF)


 Dear Judge Failla,

         I represent Teeon Thorman in the above-referenced matter. I write with consent of the
 government to request a one-day adjournment of Mr. Thorman’s sentencing due to a work-
 related conflict. Mr. Thorman’s sentencing is currently scheduled for June 2, 2020 at 3:30; I
 understand from Your Honor’s chambers that June 3, 2020 at 3:30 is available.

         Thank you in advance for your consideration.


                                             Sincerely,



                                             Christopher Madiou
                                             Counsel for Teeon Thorman

Application GRANTED. The sentencing currently scheduled for June 2,
2020, is hereby ADJOURNED to June 3, 2020, at 3:30 p.m. in Courtroom 618
of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New
York. Defendant's sentencing submission shall be due on or before May
20, 2020. The Government's sentencing submission shall be due on or
before May 27, 2020.
                                                   SO ORDERED.
Dated:       March 9, 2020
             New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
